          Case 8:19-ap-01202-TA                   Doc 19 Filed 02/18/20 Entered 02/18/20 10:54:42                                       Desc
                                                   Main Document Page 1 of 4

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Baruch C. Cohen, Esq. (SBN 159455)
 LAW OFFICE OF BARUCH C. COHEN                                                                           FILED & ENTERED
         A Professional Law Corporation
 4929 Wilshire Boulevard, Suite 940                                                                              FEB 18 2020
 Los Angeles, California 90010
 (323) 937-4501        Fax (888) 316-6107                                                                  CLERK U.S. BANKRUPTCY COURT
 e-mail: baruchcohen@baruchcohenesq.com                                                                    Central District of California
                                                                                                           BY deramus DEPUTY CLERK




       Individual appearing without attorney
       Attorney for: Defendant Guy Griffithe

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DIVISION

 In re:                                                                      CASE NO.: 8:19-bk-12480-TA
                                                                             CHAPTER: 8:19-ap-01202-TA
 GUY GRIFFITHE,
                                                                             ADV. PROC. NO.: 8:19-ap-01202-TA
         Debtor
 _________________________________
                                                                             ORDER:
 GREGORY WICK,
                                                                                    GRANTING APPLICATION AND SETTING
                                                                                    HEARING ON SHORTENED NOTICE
                                Plaintiff
                                                                                    DENYING APPLICATION FOR ORDER
 vs.                                                                                SETTING HEARING ON SHORTENED
                                                                                    NOTICE
 GUY GRIFFITHE                                                                               [LBR 9075-1(b)]

                              Defendant
 Movant (name): BARUCH C. COHEN



1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:

                     MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR DEFENDANT
    a. Title of motion:
          GUY GRIFFITHE
    b. Date of filing of motion: 2-13-2020

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    Date of filing of Application: 2-13-2020


          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
         Case 8:19-ap-01202-TA                   Doc 19 Filed 02/18/20 Entered 02/18/20 10:54:42                                       Desc
                                                  Main Document Page 2 of 4

3. Based upon the court’s review of the application, it is ordered that:

    a.         The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.         The Application is granted, and it is further ordered that:

         (1)         A hearing on the motion will take place as follows:


                Hearing date: February 27,                   Place:
                2020                                             255 East Temple Street, Los Angeles, CA 90012
                Time: 11:00 a.m.                                 21041 Burbank Boulevard, Woodland Hills, CA 91367
                Courtroom: 5B                                    3420 Twelfth Street, Riverside, CA 92501
                                                                 411 West Fourth Street, Santa Ana, CA 92701
                                                                 1415 State Street, Santa Barbara, CA 93101

         (2)         No later than the deadlines given, telephonic notice of the hearing must be provided to all
                     persons/entities listed:

                (A) Deadlines:                          (B) Persons/entities to be provided with telephonic notice:
                Date: Feb. 18, 2020
                                                           Guy Griffithe as well as plaintiff and any known counsel in adversary
                Time: 5:00                                 proceeding



                                                                 See attached page
                                                        (C) Telephonic notice is also required upon the United States trustee


         (3)         No later than the deadlines given, written notice of the hearing and a copy of this order must be
                     served upon all persons/entities listed using:       one of the methods checked         all of the
                     methods checked

               (A)        Personal Delivery             Overnight Mail                First class mail               Facsimile*              Email*

                (B) Deadlines:                          (C) Persons/entities to be served with written notice and a copy of this
                                                            order:
                Date: same as above

                Time:                                       Same as above



                                                                 See attached page
                                                        (D) Service is also required upon:
                                                            -- United States trustee (electronic service is not permitted)
                                                            -- Judge’s copy personally delivered to chambers
                                                               (see Court Manual for address)

         (4)       No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
                   must be served on all persons/entities listed using:        one of the methods checked       all of the
                   methods checked
               (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*      Email*


         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 8:19-ap-01202-TA                   Doc 19 Filed 02/18/20 Entered 02/18/20 10:54:42                                       Desc
                                                 Main Document Page 3 of 4

                (B) Deadlines:                         (C) Persons/entities to be served with motion, declarations, supporting
                                                           documents:
                    Date: same as above

                    Time:                               Same as above



                                                              See attached page
                                                       (D) Service is also required upon:
                                                           -- United States trustee (no electronic service permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)

        (5)         Regarding opposition to the motion

                    opposition to the motion may be made orally at the hearing

                    no later than the deadlines given, written opposition to the motion must be filed with the court and
                    served upon all persons/entities listed using:     one of the methods checked           all of the methods
                    checked
              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written opposition to the motion:
                    Date:                                  -- movant’s attorney (or movant, if movant is not represented by an
                                                              attorney)
                    Time:




                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s copy personally delivered to chambers
                                                              (see Court Manual for address)

        (6)         Regarding a reply to an opposition:

                    a reply to opposition may be made orally at the hearing.

                    no later than the deadlines given, a written reply to an opposition must be filed with the court and
                    served on all persons/entities listed using:        one of the methods checked           all of the methods
                    checked

              (A)           Personal Delivery         Overnight Mail              First Class Mail                Facsimile*                Email*

                (B) Deadlines:                         (C) Persons/entities to be served with written reply to opposition:
                    Date:                                  -- All persons/entities who filed a written opposition

                    Time:

                                                       (D) Service is also required upon:
                                                           -- United States trustee (electronic service is not permitted)
                                                           -- Judge’s Copy personally delivered to chambers
                                                              (see Court Manual for address)

        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
        Case 8:19-ap-01202-TA                   Doc 19 Filed 02/18/20 Entered 02/18/20 10:54:42                                       Desc
                                                 Main Document Page 4 of 4

        (7)      Other requirements:




        (8)      No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                 that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                 above, and a judge’s copy of the Declaration of Notice and Service must be personally delivered to the
                 judge’s chambers:

                        at least 2 days before the hearing.

                        no later than:          Date:                              Time:



    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).

                                                                        ###




                Date: February 18, 2020




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
